                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TERRI HETTLER,                                        :      No. 3:17cv1646
             Plaintiff                                :
                                                      :      (Judge Munley)
       v.                                             :
                                                      :
INTREPID DETECTIVE                                    :
AGENCY, INC.,                                         :
              Defendant                               :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                          MEMORANDUM

        Before the court for disposition is Plaintiff Terri Hettler’s motion in limine to

preclude any reference to the plaintiff’s previously dismissed claims in this

employment discrimination action. The motion has been fully briefed and the

matter is ripe for disposition.

Background

       On September 28, 2014, Plaintiff Terri Hettler arrived at Romark Logistics,

a worksite at which Defendant Intrepid Detective Agency, Inc. (hereinafter

“defendant”) provided security service. Upon arrival, the plaintiff met with Kalyn

Bodnar, a supervisor for Defendant Intrepid. The plaintiff contends that Bodnar

had hired the plaintiff to work for the defendant, and she arrived at Romark

Logistics to complete her training. The plaintiff alleges that the defendant

terminated her employment during her training after the operations manager,

James Kokinda, noticed that the plaintiff was pregnant. The plaintiff argues that
the defendant, through its employees Bodnar and Kokinda, communicated that

plaintiff’s pregnancy was a liability for the defendant, and because of that, they

had to send her home. The plaintiff also alleged that the defendant discriminated

against her because of her prior employment as an exotic dancer.

      The defendant, however, argues that plaintiff came to the worksite that day

because she was interested in a potential job. According to the defendant,

Bodnar does not have the authority to hire employees. The defendant contends

that the reason it did not hire the plaintiff was because the position had already

been filled.

      The plaintiff filed a two-count complaint on September 13, 2017, alleging

discrimination on the basis of sex and pregnancy in violation of both Title VII of

the Civil Rights Act of 1964 and the Pennsylvania Human Relations Act (PHRA).

(Doc. 1). Upon completion of discovery, the defendant filed a motion for

summary judgment. (Doc. 24). We granted defendant’s motion for summary

judgment in part on February 2, 2019, dismissing the plaintiff’s Title VII sex

discrimination claim and PHRA claim related to her previous employment as an

exotic dancer. (Doc. 33). We denied the defendant’s motion as plaintiff’s Title VII

and PHRA claims related to pregnancy discrimination. (Id.)

      On May 16, 2019, the plaintiff filed a motion in limine seeking to preclude

from trial any reference to the previously dismissed claims, including all

                                         2
references to her prior employment as an exotic dancer. (Doc. 37). The

defendant filed its brief in opposition on May 22, 2019, bringing this case to its

present posture. (Doc. 39).

Discussion

      As noted above, the plaintiff originally brought claims against the defendant

for sex discrimination based on the plaintiff’s prior employment as an exotic

dancer. At the summary judgment stage, we dismissed these claims, finding that

the plaintiff had not presented evidence that she was qualified for the position for

which she had applied, nor did she establish that she was not hired (or

terminated) for the position with the defendant’s company under circumstances

giving rise to an inference of unlawful discrimination. We further found that

gender stereotyping based upon a female’s former employment as an exotic

dancer is not the kind of discrimination that Title VII or the PHRA were designed

to protect against. (Doc. 32).

      The plaintiff now seeks to exclude the introduction of all evidence relating

to those previously dismissed claims, specifically evidence of her former

employment as an exotic dancer. The plaintiff contends that evidence of her

former employment is not relevant to the remaining claims of pregnancy

discrimination, and that even if there is some relevance to the evidence, the




                                          3
probative value of that evidence is substantially outweighed by the unfair

prejudice to the plaintiff.

      The fact that the plaintiff cannot maintain a successful employment

discrimination action based on evidence of her employment history is not a

sufficient condition to make her employment history irrelevant. The true test for

relevance is whether the evidence has some “tendency to make a fact more or

less probable than it would be without the evidence.” FED. R. EVID. 401. The

fact in question must also be “of consequence in determining the action.” Id.

      The defendant argues that evidence of the plaintiff’s former employment is

relevant, as it is a question for the jury to determine whether plaintiff’s work as an

exotic dancer contributed to the defendant’s decision not to hire her (or terminate

her employment) as opposed to whether she was allegedly not hired (or

terminated) because she was pregnant. After careful consideration, we agree

with the defendant that this evidence is relevant. As acknowledged by the

parties, the ultimate reason for the defendant’s decision not to hire the plaintiff (or

terminate her employment) is still contested. Thus, evidence of the plaintiff’s

employment history, a possible contributing factor to the defendant’s decision,

remains relevant to the case.

      We next consider whether, despite its relevance, evidence of the plaintiff’s

former employment as an exotic dancer should be excluded for danger of unfair

                                          4
prejudice. Federal Rule of Evidence 403 contains the standard for excluding

relevant evidence because it is too prejudicial. The court may exclude relevant

evidence “if its probative value is substantially outweighed by a danger of . . .

unfair prejudice.” FED. R. EVID. 403. For evidence to be excluded under Rule

403, it need not just be damaging to one side, but rather it must create “an undue

tendency to suggest decision on an improper basis, commonly, though not

necessarily, an emotional one.” See Old Chief v. United States, 519 U.S. 172,

180 (1997) (citing Advisory Committee's Notes on FED. R. EVID. 403).

      Here, the plaintiff has failed to assert how this evidence would have an

unfairly prejudicial effect. Without such a showing, there is insufficient support for

the assertion that testimony regarding the plaintiff’s prior employment would

create an unfair risk of prejudice. Thus, at this point, we agree with the

defendant that it is premature to exclude this evidence.

Conclusion

      For the foregoing reasons, the plaintiff’s motion in limine will be denied. An

appropriate order follows.

                                                 BY THE COURT:

Date: May 28, 2019                               s/ James M. Munley______
                                                 JUDGE JAMES M. MUNLEY
                                                 United States District Court




                                          5
